 

 

 

 

 

 

EXHIBIT 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

This SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS, (“Agreement”) is
made and entered into by and between JEFFREY J. RITCHEY (“Employee”) and
PRO-DEX, Inc., a Colorado corporation (“the Company”).

RECITALS

WHEREAS, Employee has been employed by the Company in the positions of
Treasurer, Chief Financial Officer, and Secretary. 

WHEREAS, Employee and the Company are parties to that certain December 5, 2007
letter agreement signed by Employee and by Mark P. Murphy on behalf of the
Company, the provisions of which letter agreement the parties intend to
supersede through their entry into this Agreement; and

WHEREAS, Employee’s employment with the Company will separate on October 5, 2010
(the “Separation Date”), and the Company and Employee mutually desire to settle
fully and finally all obligations to Employee that the Company may have of any
nature whatsoever, as well as any asserted or unasserted claims that Employee
may have arising out of his employment with the Company or the separation of
that employment.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual covenants
and agreements and the terms and conditions set forth herein and other valuable
consideration, the parties agree as follows:


1.          COMPENSATION THROUGH SEPARATION DATE.  ON THE SEPARATION DATE,
EMPLOYEE WILL BE PAID ALL UNPAID BASE SALARY, UNPAID BONUSES EARNED,
UNREIMBURSED BUSINESS EXPENSES, TOGETHER WITH ANY ACCRUED BUT UNUSED VACATION
PAY, LESS STATE AND FEDERAL TAXES AND OTHER REQUIRED WITHHOLDING, FOR THE PERIOD
FROM THE LAST REGULAR PAY DAY THROUGH THE SEPARATION DATE.  EMPLOYEE
ACKNOWLEDGES AND AGREES THAT UPON THE RECEIPT OF THE FOREGOING PAYMENT, THE
COMPANY WILL HAVE PAID TO HIM ALL SALARY, BONUSES, BENEFITS, ACCRUED VACATION
PAY, OR OTHER CONSIDERATION OWED TO HIM AT ANY TIME AND FOR ANY REASON THROUGH
THE SEPARATION DATE.  EMPLOYEE FURTHER REPRESENTS AND AGREES THAT NO FURTHER
SUMS ARE OR WERE DUE AND OWING EMPLOYEE EITHER BY THE COMPANY OR BY ANY
INDIVIDUAL OR ENTITY RELATED TO THE COMPANY IN ANY WAY, EXCEPT AS PROVIDED FOR
IN THIS AGREEMENT. 


2.          EFFECTIVE DATE.  THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE
EIGHTH DAY AFTER EMPLOYEE’S DATED EXECUTION OF THIS AGREEMENT, PROVIDED THAT
EMPLOYEE HAS NOT REVOKED THIS AGREEMENT PURSUANT TO PARAGRAPH 13. 

 

 

    

Initials: ____

 

-1-

____

 

--------------------------------------------------------------------------------

 


 

 

 

 


3.         SPECIAL ADDITIONAL COMPENSATION.  IN CONSIDERATION OF THIS AGREEMENT,
AND PROVIDED THAT NONE OF THE PROVISIONS OF PARAGRAPH 4 HAS BEEN VIOLATED, AND
THAT THE REVOCATION PERIOD REFERENCED IN PARAGRAPH 13 SHALL HAVE EXPIRED WITHOUT
THIS AGREEMENT HAVING BEEN REVOKED, THE COMPANY ALSO WILL DO THE FOLLOWING: 


A.      CONTINUE TO PAY EMPLOYEE, OVER A PERIOD OF SIX MONTHS FROM THE
SEPARATION DATE, IN REGULAR INSTALLMENTS ON THE COMPANY’S REGULAR PAYROLL PAY
DATES FOR EXEMPT EMPLOYEES, A GROSS AMOUNT EQUAL TO EMPLOYEE’S LAST REGULAR
BI-WEEKLY SALARY UNTIL THE TOTAL GROSS PAYMENTS HAVE REACHED THE AMOUNT OF
EIGHTY-FIVE THOUSAND DOLLARS ($85,000), LESS APPLICABLE LEGAL DEDUCTIONS AND
WITHHOLDINGS (THE “SEPARATION AGREEMENT PAYMENT”).   


B.      AS ADDITIONAL CONSIDERATION FOR THE PROMISES AND OBLIGATIONS CONTAINED
HEREIN, AND PROVIDED EMPLOYEE ELECTED COVERAGE UNDER THE COMPANY’S GROUP HEALTH
INSURANCE PROGRAM PRIOR TO THE SEPARATION DATE AND MAKES A TIMELY ELECTION FOR
CONTINUED COVERAGE PURSUANT TO COBRA, THE COMPANY FURTHER AGREES TO PAY THE
COMPANY’S PORTION OF THE MONTHLY PREMIUMS FOR SUCH CONTINUED COVERAGE UNDER THE
COMPANY’S GROUP HEALTH INSURANCE PROGRAM FOR A PERIOD FROM THE SEPARATION DATE
THROUGH APRIL 30, 2011 (PROVIDED EMPLOYEE REMAINS ELIGIBLE FOR COBRA
CONTINUATION COVERAGE).  THEREAFTER, IF APPLICABLE, CONTINUATION COVERAGE
PURSUANT TO COBRA WILL BE AVAILABLE TO EMPLOYEE AT EMPLOYEE’S SOLE EXPENSE, AND
EMPLOYEE WILL BE RESPONSIBLE FOR THE FULL COBRA PREMIUM FOR ANY REMAINING MONTHS
OF THE COBRA COVERAGE PERIOD MADE AVAILABLE PURSUANT TO APPLICABLE LAW.


C.      PROVIDE EMPLOYEE WITH AN OUTPLACEMENT SERVICES PACKAGE TO ASSIST WITH
EMPLOYEE’S TRANSITION INTO A NEW POSITION.


4.         RETURN OF COMPANY PROPERTY.  EMPLOYEE UNDERSTANDS THAT, EXCEPT AS
OTHERWISE PROVIDED BY THIS PARAGRAPH 4, AS OF THE SEPARATION DATE HE WAS
REQUIRED TO RETURN TO THE COMPANY, AND EMPLOYEE REPRESENTS THAT HE HAS RETURNED
TO THE COMPANY, ALL TANGIBLE PROPERTY AND INFORMATION BELONGING TO THE COMPANY
THAT IS WITHIN HIS POSSESSION OR SUBJECT TO HIS CONTROL, INCLUDING BUT NOT
LIMITED TO ANY EQUIPMENT, SUPPLIES, CREDIT CARDS, AND OFFICE MACHINES, AND ALSO
INCLUDING ANY ELECTRONIC OR TANGIBLE DOCUMENTS OR FILES RELATING TO THE COMPANY,
EXCEPT FOR (I) SUCH PERSONNEL AND COMPENSATION RECORDS PROVIDED TO EMPLOYEE
DURING THE COURSE OF HIS EMPLOYMENT, AND (II) THE FOLLOWING TANGIBLE ITEMS WHICH
WERE ASSIGNED FOR EMPLOYEE’S USE PRIOR TO THE SEPARATION DATE, AND WHICH THE
COMPANY HAS AGREED EMPLOYEE MAY RETAIN THEREAFTER: CELL PHONE AND CELL PHONE
NUMBER, LAPTOP COMPUTER AND DOCKING STATION (BUT EXCLUDING COMPANY DATA FILES
AND DOCUMENTS, WHICH COMPANY SHALL BE ENTITLED TO REMOVE FROM THE COMPUTER AND
ANY RELATED STORAGE DEVICES).


5.          HEALTH INSURANCE BENEFITS. EMPLOYEE IS ENTITLED TO CONTINUE HIS
HEALTH INSURANCE BENEFITS AT HIS OWN EXPENSE (EXCEPT AS OTHERWISE PROVIDED IN
PARAGRAPH 3) AND FOR SUCH PERIOD AS MAY BE PERMITTED BY LAW.


6.          COMPLETE RELEASE OF CLAIMS BY EMPLOYEE. 

 

    

Initials: ____

 

-2-

____

 

--------------------------------------------------------------------------------

 


 

 

 

 


A.      IN CONSIDERATION FOR THIS AGREEMENT, AND TO THE MAXIMUM EXTENT PERMITTED
BY LAW, EMPLOYEE, FOR HIMSELF, AND HIS HEIRS, ASSIGNS, EXECUTORS,
ADMINISTRATORS, AGENTS AND SUCCESSORS (COLLECTIVELY, “EMPLOYEE’S AFFILIATES”)
HEREBY FULLY RELEASES, COVENANTS NOT TO SUE AND FOREVER DISCHARGES THE COMPANY
AND EACH OF ITS PREDECESSORS, SUCCESSORS, ASSIGNS, EMPLOYEES, OFFICERS,
DIRECTORS, SHAREHOLDERS, AGENTS, ATTORNEYS, SUBSIDIARIES, PARENT COMPANIES,
DIVISIONS OR AFFILIATED CORPORATIONS OR ORGANIZATIONS, EXPRESSLY INCLUDING, BUT
NOT LIMITED TO, PRO-DEX, INC., WHETHER PREVIOUSLY OR HEREAFTER AFFILIATED IN ANY
MANNER (COLLECTIVELY, “RELEASED PARTIES”), FROM ANY AND ALL CLAIMS, DEMANDS,
ACTIONS, CAUSES OF ACTION, CHARGES OF DISCRIMINATION, OBLIGATIONS, DAMAGES,
ATTORNEYS’ FEES, COSTS, EXPENSES, AND LIABILITIES OF ANY NATURE WHATSOEVER,
WHETHER OR NOT NOW KNOWN, SUSPECTED OR CLAIMED (THE “CLAIMS”), THAT EMPLOYEE OR
EMPLOYEE’S AFFILIATES EVER HAD, NOW HAVE, OR MAY CLAIM TO HAVE AS OF THE DATE OF
THIS AGREEMENT AGAINST THE RELEASED PARTIES (WHETHER DIRECTLY OR INDIRECTLY), OR
ANY OF THEM, BY REASON OF ANY ACT OR OMISSION CONCERNING ANY MATTER, CAUSE OR
THING OCCURRING ON OR BEFORE THE EFFECTIVE DATE OF THIS AGREEMENT.  THIS RELEASE
INCLUDES, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE WAIVER OF ANY
CLAIMS RELATED TO OR ARISING OUT OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR
THE SEPARATION OF THAT EMPLOYMENT. IN GIVING THIS RELEASE, EMPLOYEE WAIVES AND
RELEASES ANY AND ALL RIGHTS TO EMPLOYMENT OR RE-EMPLOYMENT WITH THE COMPANY.


B.       WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, EMPLOYEE UNDERSTANDS
AND AGREES THAT THE RELEASE PROVISIONS OF THIS PARAGRAPH 6 APPLY TO ANY CLAIMS
THAT EMPLOYEE OR THE EMPLOYEE’S AFFILIATES NOW HAVE, OR MAY EVER HAVE HAD,
AGAINST THE COMPANY OR ANY OF THE OTHER RELEASED PARTIES OCCURRING ON OR BEFORE
THE EFFECTIVE DATE OF THIS AGREEMENT THAT ARISE OUT OF OR ARE IN ANY MANNER
RELATED TO EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR WITH ANY OF THE OTHER
RELEASED PARTIES, AS WELL AS THE SEPARATION OF THAT EMPLOYMENT, INCLUDING
WITHOUT LIMITATION ANY CLAIMS ARISING OUT OF OR RELATED TO VIOLATION OF ANY
FEDERAL OR STATE EMPLOYMENT DISCRIMINATION LAWS, INCLUDING THE CALIFORNIA FAIR
EMPLOYMENT AND HOUSING ACT; THE CALIFORNIA FAMILY RIGHTS ACT; THE FAMILY AND
MEDICAL LEAVE ACT; TITLE VII OF THE CIVIL RIGHTS ACT OF 1964; THE FEDERAL AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED; THE AMERICANS WITH DISABILITIES
ACT; THE NATIONAL LABOR RELATIONS ACT; THE EQUAL PAY ACT; THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974; AS WELL AS ALL CLAIMS ARISING OUT OF OR
RELATED TO VIOLATIONS OF THE PROVISIONS OF THE CALIFORNIA LABOR CODE; THE
CALIFORNIA GOVERNMENT CODE; THE CALIFORNIA BUSINESS & PROFESSIONS CODE,
INCLUDING BUSINESS & PROFESSIONS CODE SECTION 17200, ET SEQ.; STATE AND FEDERAL
WAGE AND HOUR LAWS, INCLUDING THE FEDERAL FAIR LABOR STANDARDS ACT; BREACH OF
CONTRACT; FRAUD; MISREPRESENTATION; COMMON COUNTS; UNFAIR COMPETITION; UNFAIR
BUSINESS PRACTICES; NEGLIGENCE; DEFAMATION; INFLICTION OF EMOTIONAL DISTRESS;
INVASION OF PRIVACY; ASSAULT; BATTERY; FALSE IMPRISONMENT; WRONGFUL TERMINATION;
AND ANY OTHER STATE OR FEDERAL LAW, RULE, OR REGULATION.

 

    

Initials: ____

 

-3-

____

 

--------------------------------------------------------------------------------

 


 

 

 

 


C.      EMPLOYEE ACKNOWLEDGES AND REPRESENTS THAT HE DID NOT SUFFER ANY
WORK-RELATED INJURIES WHILE WORKING FOR THE COMPANY.  EMPLOYEE ACKNOWLEDGES AND
REPRESENTS THAT HE HAS NO INTENTION OF FILING ANY CLAIM FOR WORKERS’
COMPENSATION BENEFITS OF ANY TYPE AGAINST THE COMPANY, AND THAT HE WILL NOT FILE
OR ATTEMPT TO FILE ANY CLAIMS FOR WORKERS’ COMPENSATION BENEFITS OF ANY TYPE
AGAINST THE COMPANY.  EMPLOYEE ACKNOWLEDGES THAT THE COMPANY HAS RELIED UPON
THESE REPRESENTATIONS, AND THAT THE COMPANY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT BUT FOR THESE REPRESENTATIONS.  AS A RESULT, EMPLOYEE AGREES,
COVENANTS, AND REPRESENTS THAT THE COMPANY MAY, BUT IS NOT OBLIGATED TO, SUBMIT
THIS AGREEMENT TO THE WORKERS’ COMPENSATION APPEALS BOARD FOR APPROVAL AS A
COMPROMISE AND RELEASE AS TO ANY WORKERS’ COMPENSATION CLAIM THAT EMPLOYEE FILES
AT ANY TIME AGAINST THE COMPANY.


7.         OLDER WORKERS BENEFIT PROTECTION ACT.  THIS AGREEMENT IS SUBJECT TO
THE TERMS OF THE OLDER WORKERS BENEFIT PROTECTION ACT OF 1990 (THE “OWBPA”). 
THE OWBPA PROVIDES THAT AN INDIVIDUAL CANNOT WAIVE A RIGHT OR CLAIM UNDER THE
AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”) UNLESS THE WAIVER IS KNOWING AND
VOLUNTARY.  PURSUANT TO THE TERMS OF THE OWBPA, EMPLOYEE ACKNOWLEDGES AND AGREES
THAT HE HAS EXECUTED THIS AGREEMENT VOLUNTARILY, AND WITH FULL KNOWLEDGE OF ITS
CONSEQUENCES.  IN ADDITION, EMPLOYEE HEREBY ACKNOWLEDGES AND AGREES THAT: (A)
THIS AGREEMENT HAS BEEN WRITTEN IN A MANNER THAT IS CALCULATED TO BE UNDERSTOOD,
AND IS UNDERSTOOD, BY EMPLOYEE; (B) THE RELEASE PROVISIONS OF THIS AGREEMENT
APPLY TO RIGHTS AND CLAIMS THAT EMPLOYEE MAY HAVE UNDER THE ADEA, INCLUDING THE
RIGHT TO FILE A LAWSUIT AGAINST THE RELEASED PARTIES FOR AGE DISCRIMINATION; (C)
THE RELEASE PROVISIONS OF THIS AGREEMENT DO NOT APPLY TO ANY RIGHTS OR CLAIMS
THAT EMPLOYEE MAY HAVE UNDER THE ADEA THAT ARISE AFTER THE DATE EMPLOYEE
EXECUTES THIS AGREEMENT; AND (D) THE COMPANY DOES NOT HAVE A PREEXISTING DUTY TO
PAY THE SPECIAL ADDITIONAL COMPENSATION IDENTIFIED IN THIS AGREEMENT (EXCEPT TO
THE EXTENT OTHERWISE PROVIDED IN THE DECEMBER 5, 2007 LETTER AGREEMENT). 


8.          GENERAL NATURE OF RELEASE; CLAIMS NOT RELEASED.  THE RELEASE SET
FORTH ABOVE IN PARAGRAPH 6 OF THIS AGREEMENT IS A GENERAL RELEASE OF ALL CLAIMS,
DEMANDS, CAUSES OF ACTION, OBLIGATIONS, DAMAGES, AND LIABILITIES OF ANY NATURE
WHATSOEVER THAT ARE DESCRIBED IN THE RELEASE AND IS INTENDED TO ENCOMPASS ALL
KNOWN AND UNKNOWN, FORESEEN AND UNFORESEEN CLAIMS THAT EMPLOYEE MAY HAVE AGAINST
THE RELEASED PARTIES, OR ANY OF THEM, EXCEPT FOR ANY CLAIMS THAT MAY ARISE FROM
THE TERMS OF THIS AGREEMENT, OR ANY CLAIMS WHICH MAY NOT BE RELEASED AS A MATTER
OF LAW.  IT IS FURTHER UNDERSTOOD BY THE PARTIES THAT NOTHING IN THIS AGREEMENT
SHALL AFFECT ANY RIGHTS EMPLOYEE MAY HAVE UNDER ANY PENSION PLAN AND/OR SAVINGS
PLAN (I.E., 401(K) PLAN) PROVIDED BY THE COMPANY AS OF THE SEPARATION DATE, SUCH
ITEMS TO BE GOVERNED EXCLUSIVELY BY THE TERMS OF THE APPLICABLE PLAN DOCUMENTS. 
EMPLOYEE COVENANTS AND AGREES NEVER TO COMMENCE, AID IN ANY WAY, PROSECUTE OR
CAUSE TO BE COMMENCED OR PROSECUTED ANY ACTION OR OTHER PROCEEDING BASED UPON
ANY CLAIMS, DEMANDS, CAUSES OF ACTION, OBLIGATIONS, DAMAGES OR LIABILITIES WHICH
ARE THE SUBJECT OF THIS AGREEMENT; PROVIDED HOWEVER, THAT EMPLOYEE DOES NOT
RELINQUISH ANY PROTECTED RIGHTS TO FILE A CHARGE, TESTIFY, ASSIST OR PARTICIPATE
IN ANY MANNER IN AN INVESTIGATION, HEARING OR PROCEEDING CONDUCTED BY THE EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, THE OFFICE OF FEDERAL CONTRACT COMPLIANCE OR
ANY SIMILAR STATE HUMAN RIGHTS AGENCY.  HOWEVER, EMPLOYEE MAY NOT RECOVER
ADDITIONAL COMPENSATION OR DAMAGES AS A RESULT OF ANY SUCH ACTION.


9.          RELEASE OF SECTION 1542 RIGHTS.  EMPLOYEE EXPRESSLY WAIVES AND
RELINQUISHES ALL RIGHTS AND BENEFITS HE MAY HAVE UNDER SECTION 1542 OF THE
CALIFORNIA CIVIL CODE.  SECTION 1542 IS INTENDED TO PROTECT AGAINST AN
INADVERTENT RELEASE OF UNKNOWN OR UNSUSPECTED CLAIMS THAT WOULD BE MATERIAL TO
THIS AGREEMENT.  THIS PARAGRAPH 9 PROVIDES THAT EMPLOYEE ALSO IS RELEASING ANY
SUCH UNKNOWN OR UNSUSPECTED CLAIMS.  SECTION 1542 READS AS FOLLOWS:

“Section 1542.  [General Release; extent.]  A general release does not extend to
claims which the creditor does not know or suspect to exist in his or her favor
at the time of executing the release, which if known by him or her must have
materially affected his or her settlement with the debtor.”

 

    

Initials: ____

 

-4-

____

 

--------------------------------------------------------------------------------

 


 

 

 

 


10.        NON-ADMISSION OF LIABILITY.  EMPLOYEE AND THE COMPANY ACKNOWLEDGE AND
AGREE THAT THIS AGREEMENT IS A SETTLEMENT AGREEMENT AND SHALL NOT IN ANY WAY BE
CONSTRUED AS AN ADMISSION BY ANY OF THE RELEASED PARTIES OF ANY WRONGFUL ACT
AGAINST, OR ANY LIABILITY TO, EMPLOYEE OR ANY OTHER PERSON.


11.        PROTECTION OF TRADE SECRETS.  EMPLOYEE AGREES TO KEEP IN STRICT
CONFIDENCE AT ALL TIMES, AND THAT HE WILL NOT AT ANY TIME, EITHER DIRECTLY OR
INDIRECTLY, MAKE KNOWN, REVEAL, MAKE AVAILABLE OR USE, ANY TRADE SECRETS AS
DEFINED HEREIN, WHICH EMPLOYEE OBTAINED DURING OR BY VIRTUE OF HIS EMPLOYMENT
WITH THE COMPANY.  THE PARTIES AGREE THAT “TRADE SECRETS” AS USED HEREIN MEANS
ALL CONFIDENTIAL INFORMATION WHICH (I) HAS BEEN THE SUBJECT OF REASONABLE
EFFORTS BY THE COMPANY TO MAINTAIN AS SECRET AND CONFIDENTIAL, (II) PERTAINS IN
ANY MANNER TO THE BUSINESS OF THE COMPANY, INCLUDING PROPRIETARY INFORMATION
ENTRUSTED TO THE COMPANY IN CONFIDENCE BY ITS CUSTOMERS OR SUPPLIERS (EXCEPT TO
THE EXTENT SUCH INFORMATION IS GENERALLY KNOWN OR MADE AVAILABLE TO THE PUBLIC
OR TO THE COMPANY’S COMPETITORS THROUGH LAWFUL MEANS), AND (III) HAS INDEPENDENT
ECONOMIC VALUE BY VIRTUE OF NOT BEING GENERALLY KNOWN TO OTHER PERSONS WHO COULD
OBTAIN ECONOMIC VALUE FROM ITS DISCLOSURE OR USE.  EMPLOYEE ACKNOWLEDGES THAT
ALL TRADE SECRETS, AS WELL AS ALL OTHER CONFIDENTIAL INFORMATION OR DATA OF THE
COMPANY, ARE AND REMAIN THE EXCLUSIVE PROPERTY OF THE COMPANY (OR, IN THE CASE
OF PROPRIETARY INFORMATION BELONGING TO A CUSTOMER OR SUPPLIER WHO HAS ENTRUSTED
IT TO THE COMPANY, THE EXCLUSIVE PROPERTY OF THAT PERSON OR ENTITY).  EMPLOYEE
AND THE COMPANY FURTHER AGREE THAT THE FOLLOWING INFORMATION CONSTITUTES A
NON-EXCLUSIVE LISTING OF TRADE SECRETS COMING WITHIN THE TERMS OF THIS
AGREEMENT:  THE CUSTOMER CONTACTS AND BUSINESS REQUIREMENTS OF THE COMPANY’S
CURRENT CUSTOMERS WITH RESPECT TO THE COMPANY’S PRODUCTS; THE SUPPLIER CONTACTS
AND BUSINESS REQUIREMENTS OF THE COMPANY’S SUPPLIERS WITH RESPECT TO THE
COMPANY’S PRODUCTS; THE SPECIFIC NATURE AND AMOUNT OF BUSINESS CONDUCTED BY THE
COMPANY WITH ITS CUSTOMERS AND SUPPLIERS; THE PRODUCT SPECIFICATIONS REQUIRED BY
THE COMPANY’S CUSTOMERS OR REQUIRED BY THE COMPANY OF ITS SUPPLIERS; CUSTOMER
AND SUPPLIER PRICING INFORMATION AND DISCOUNT SCHEDULES WITH RESPECT TO THE
COMPANY’S PRODUCTS OR SUPPLIES; AND THE COMPANY’S BUSINESS PLANS AND STRATEGIES
FOR ACQUIRING NEW PRODUCTS, CUSTOMERS, OR MANUFACTURING SOURCES OR OTHERWISE
EXPANDING OR IMPROVING ITS PRODUCT OFFERINGS TO CUSTOMERS.  EMPLOYEE FURTHER
AGREES THAT HE SHALL NOT DIRECTLY OR INDIRECTLY SOLICIT BUSINESS FROM OR WITH
RESPECT TO ANY CUSTOMERS OR SUPPLIERS OF THE COMPANY THROUGH THE USE OF ANY
TRADE SECRETS.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EMPLOYEE FURTHER
COVENANTS AND AGREES TO OBSERVE AND COMPLY WITH ALL OTHER AGREEMENTS PREVIOUSLY
MADE WITH THE COMPANY WITH RESPECT TO THE PROTECTION OF THE COMPANY’S
INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION, AND THAT ALL SUCH AGREEMENTS
SHALL SURVIVE THE PARTIES’ ENTRY INTO THIS AGREEMENT TO THEIR MAXIMUM LAWFUL
EXTENT EXCEPT AS SPECIFICALLY SUPERSEDED BY THIS AGREEMENT. 


12.        TWENTY-ONE DAY CONSIDERATION PERIOD.  THIS AGREEMENT IS BEING GIVEN
TO EMPLOYEE ON OCTOBER 7, 2010.  EMPLOYEE ACKNOWLEDGES THAT HE IS ENTITLED TO
TAKE UP TO TWENTY-ONE (21) CALENDAR DAYS TO CONSIDER WHETHER TO ACCEPT THIS
AGREEMENT, AND THAT IF HE SIGNS THIS AGREEMENT BEFORE EXPIRATION OF THE 21-DAY
PERIOD, HE HAS DONE SO VOLUNTARILY.  EMPLOYEE AGREES THAT ANY MODIFICATIONS,
MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT DO NOT RESTART OR AFFECT IN ANY
MANNER THE ORIGINAL TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD. 

 

 

    

Initials: ____

 

-5-

____

 

--------------------------------------------------------------------------------

 


 

 

 

 


13.         SEVEN DAY REVOCATION PERIOD.  AFTER SIGNING THIS AGREEMENT, EMPLOYEE
SHALL HAVE A PERIOD OF SEVEN (7) CALENDAR DAYS TO REVOKE THE AGREEMENT BY
PROVIDING THE COMPANY WITH WRITTEN NOTICE OF HIS REVOCATION.  TO BE EFFECTIVE,
SUCH REVOCATION MUST BE IN WRITING, MUST SPECIFICALLY REVOKE THIS AGREEMENT, AND
MUST BE RECEIVED BY THE COMPANY PRIOR TO THE EIGHTH CALENDAR DAY FOLLOWING
EMPLOYEE’S EXECUTION OF THIS AGREEMENT. THIS AGREEMENT SHALL BECOME EFFECTIVE,
ENFORCEABLE, AND IRREVOCABLE ON THE EIGHTH CALENDAR DAY FOLLOWING EMPLOYEE’S
EXECUTION OF THIS AGREEMENT.  ANY REVOCATION OF THIS AGREEMENT, HOWEVER, SHALL
NOT AFFECT THE FINALITY OF THE SEPARATION OF EMPLOYEE’S EMPLOYMENT WITH THE
COMPANY ON THE SEPARATION DATE.


14.         ACKNOWLEDGMENT OF BEING ADVISED TO CONSULT LEGAL COUNSEL.  THIS
AGREEMENT IS AN IMPORTANT LEGAL DOCUMENT.  EMPLOYEE ACKNOWLEDGES THAT THE
COMPANY HAS ADVISED HIM IN WRITING TO CONSULT WITH AN ATTORNEY OF HIS CHOICE
PRIOR TO SIGNING THIS AGREEMENT, AND THAT HE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY TO THE EXTENT HE SO DESIRES.


15.         CONFIDENTIALITY.  AS A MATERIAL INDUCEMENT TO THE COMPANY TO ENTER
INTO THIS AGREEMENT, EMPLOYEE PROMISES AND AGREES TO MAINTAIN CONFIDENTIALITY
REGARDING THIS AGREEMENT TO THE EXTENT PERMITTED BY APPLICABLE LAW, EXCEPT TO
THE EXTENT THE COMPANY PUBLICLY DISCLOSES ITS TERMS IN ACCORDANCE WITH PUBLIC
COMPANY DISCLOSURE REQUIREMENTS.  THEREFORE, EXCEPT TO THE EXTENT OF ANY PUBLIC
DISCLOSURE BY THE COMPANY, EMPLOYEE PROMISES AND COVENANTS NOT TO DISCLOSE,
PUBLICIZE, OR CAUSE TO BE PUBLICIZED ANY OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT EXCEPT TO HIS IMMEDIATE FAMILY, AND TO HIS ATTORNEY OR ACCOUNTANT TO
THE EXTENT REASONABLY NECESSARY TO OBTAIN PROFESSIONAL ADVICE WITH RESPECT TO
THE PARTIES’ RIGHTS AND OBLIGATIONS AS STATED HEREIN, OR OTHERWISE AS PERMITTED
BY LAW.  EMPLOYEE FURTHER PROMISES AND COVENANTS TO USE HIS BEST EFFORTS TO
PREVENT ANY FURTHER DISCLOSURE OF THIS AGREEMENT BY ANY SUCH PERSONS TO WHOM HE
DOES MAKE DISCLOSURE.


16.         AMBIGUITIES.  EMPLOYEE AND THE COMPANY AGREE THAT THE GENERAL RULE
THAT AMBIGUITIES SHALL BE CONSTRUED AGAINST THE DRAFTING PARTY SHALL NOT APPLY
TO ANY INTERPRETATION OF THIS AGREEMENT.


17.         INTERPRETATION.  WHENEVER POSSIBLE, EACH PROVISION OF THIS AGREEMENT
SHALL BE INTERPRETED IN SUCH A MANNER AS TO BE VALID AND EFFECTIVE UNDER
APPLICABLE LAW.  IF ANY PROVISION OF THIS AGREEMENT SHALL BE UNLAWFUL, VOID OR
FOR ANY REASON UNENFORCEABLE, IT SHALL BE DEEMED SEPARABLE FROM, AND SHALL IN NO
WAY AFFECT THE VALIDITY OR ENFORCEABILITY OF, THE REMAINING PROVISIONS OF THIS
AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES SHALL BE ENFORCED TO
THE FULLEST EXTENT POSSIBLE.  ALL CAPTIONS ARE FOR CONVENIENCE OF REFERENCE ONLY
AND SHALL BE DISREGARDED IN INTERPRETING THIS AGREEMENT.


18.         ENTIRE AGREEMENT.  EMPLOYEE ACKNOWLEDGES THAT HE IS NOT RELYING, AND
HAS NOT RELIED, ON ANY REPRESENTATION OR STATEMENT BY THE COMPANY WITH REGARD TO
THE SUBJECT MATTER OR TERMS OF THIS AGREEMENT, EXCEPT TO THE EXTENT SET FORTH
FULLY IN THIS AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN EMPLOYEE AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER OF THIS
AGREEMENT, AND SUPERSEDES ANY AND ALL OTHER AGREEMENTS, UNDERSTANDINGS OR
DISCUSSIONS BETWEEN EMPLOYEE AND THE COMPANY WITH RESPECT TO THE SUBJECT MATTER
OF THIS AGREEMENT (SPECIFICALLY INCLUDING THE DECEMBER 5, 2007 LETTER AGREEMENT
BETWEEN EMPLOYEE AND THE COMPANY), OTHER THAN (A) THE CONFIDENTIALITY, UNFAIR
COMPETITION, NON-RECRUITING, AND ASSIGNMENT OF INVENTIONS AGREEMENT SIGNED BY
EMPLOYEE ON AUGUST 4, 2010, AND (B) THE INDEMNIFICATION AGREEMENT BETWEEN THE
PARTIES, DATED OCTOBER 24, 2008, EACH OF WHICH AGREEMENTS SHALL SURVIVE THE
EXECUTION OF THIS AGREEMENT AND THE SEPARATION OF EMPLOYEE’S EMPLOYMENT.

 

    

Initials: ____

 

-6-

____

 

--------------------------------------------------------------------------------

 


 

 

 

 


19.         RISK OF NEW OR DIFFERENT FACTS.  EMPLOYEE ACKNOWLEDGES THAT HE MAY
DISCOVER NEW INFORMATION DIFFERENT FROM OR INCONSISTENT WITH FACTS HE PRESENTLY
BELIEVES TO BE TRUE, AND EXPRESSLY AGREES TO ASSUME THE RISK OF SUCH NEW OR
DIFFERENT INFORMATION.


20.         ACKNOWLEDGMENT BY COMPANY OF NO KNOWN CLAIMS AGAINST EMPLOYEE.  THE
COMPANY REPRESENTS AND ACKNOWLEDGES THAT IT KNOWS OF NO CLAIMS IT HAS AGAINST
EMPLOYEE, AND HEREBY CONFIRMS THAT THE COMPANY HAS NO PRESENT INTENTION OF
PURSUING ANY CLAIM OR CLAIMS AGAINST EMPLOYEE. 


21.         MODIFICATION.  THIS AGREEMENT CANNOT BE MODIFIED OR TERMINATED,
EXCEPT BY A WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE
MODIFICATION OR TERMINATION IS SOUGHT.


22.         VOLUNTARY AGREEMENT.  THIS AGREEMENT IN ALL RESPECTS HAS BEEN
VOLUNTARILY AND KNOWINGLY EXECUTED BY THE PARTIES HERETO.  EMPLOYEE SPECIFICALLY
REPRESENTS THAT HE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE
PROVISIONS OF THIS AGREEMENT, AND THAT HE IS VOLUNTARILY ENTERING INTO THIS
AGREEMENT.


23.         EXECUTION IN COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY
NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF
WHICH SHALL CONSTITUTE ONE AND THE SAME INSTRUMENT.


24.         GOVERNING LAW.  THE VALIDITY AND EFFECT OF THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICTS OF LAWS PRINCIPLES.

IN WITNESS WHEREOF, the parties hereto have executed this Separation Agreement
and General Release of All Claims, and have initialed each page hereof, on the
dates set forth below.

 

Dated: October 7, 2010

/s/ Jeffrey J. Ritchey                        

Jeffrey J. Ritchey

Employee

 

Dated: October 7, 2010

PRO-DEX, INC.

/s/ Mark P. Murphy                        
By: Mark P. Murphy 

Its: Chief Executive Officer

 

 

 

 

 

--------------------------------------------------------------------------------

 

 